DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US 10,277,266 B1 (“Nguyen”) in view of Lee US 2018/0115184 A1 (“Lee”).
As to claim 1, Nguyen discloses a battery case that is operable in a system having a wireless power transmitting device and having a wireless power receiving device that is removably attached to the battery case (Nguyen Figure 1 or Column 1 Lines 43-55), comprising: 
a first coil (Nguyen Figure 7 or Column 3 Lines 16-25 or Column 4 Lines 20-34 – e.g., a receiving coil); 
a second coil (Nguyen Figure 7 or Column 3 Lines 16-25 or Column 4 Lines 20-34 – e.g., a transmitting coil); 
switching circuitry coupled between the first and second coils (Nguyen Figure 7, in combination with Lee, see below); and 
control circuitry configured to selectively place the switching circuitry in (1) an open state and (2) a closed state, wherein in the closed state the first and second coils are shorted together, power is received wirelessly by the first coil from the wireless power transmitting device and induces a given current to flow through the first coil and causes the given current to flow through the second coil, and the second coil provides the power wirelessly to the wireless power receiving device (Nguyen Figure 7 or Column 3 Lines 16-25 or Column 4 Lines 20-34 – e.g., open/close states and switching circuitry necessary in using a processor or controller to charge a device from received power, in combination with Lee, see below).  Nguyen discloses many of the elements of claim 1, including a case for a mobile device which receives and sends power wirelessly via two induction coils and switching circuitry.  Nguyen does not disclose directly connecting or shorting the coils together in order to charge the mobile device.  However, the missing element is well known in the art because while disclosing a wireless charging adapter which receives and then re-transmits wireless power, Lee teaches a direct connection between the receiving and transmitting coils (Lee Figures 2-3 or Paragraphs 27-28).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the charging case of Nguyen to use the induction coil configuration of Lee because doing so would allow the case or charger to charge a wide variety of devices according to different standards in real time (see, e.g., Lee Paragraphs 23-24 or 27-28).
As claim 2, Nguyen and Lee disclose the battery case of claim 1.  Nguyen and Lee further disclose a battery, wherein the control circuitry is configured to place the switching circuitry in the open state while using the first coil to wirelessly receive power from the wireless power transmitting device to charge the battery (Nguyen Column 4 
As claim 5, Nguyen and Lee disclose the battery case of claim 1.  Nguyen and Lee further disclose wherein, in the closed state, the switching circuitry shorts a first terminal of the first coil to a first terminal of the second coil and shorts a second terminal of the first coil to a second terminal of the second coil so that the given current flows in series through the first and second coils (Lee Figures 2-3 or Paragraphs 27-28 – e.g., direct electrical connection between transmitter and receiver).
As claim 6, Nguyen and Lee disclose the battery case of claim 1.  Nguyen and Lee further disclose a battery (Nguyen Figure 3B or Column 3 Lines 16-25); and a housing that surrounds the battery, wherein the first coil is located in the housing on a first side of the battery and the second coil is located in the housing on an opposing second side of the battery (Nguyen Figure 3B or Lee Figures 2-3).  Nguyen discloses coils on opposite sides of the housing, though in the same plane as the battery.  Lee discloses inductive coils on each side of the adapter closest to the source and receiver of charging power.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the first coil to be located in the housing on a first side of the battery and the second coil to be located in the housing on an opposing second side of the battery because doing so would place the inductive coils for the greatest efficiency while also providing a greater flexibility in the charging case packaging.
As claim 7, Nguyen and Lee disclose the battery case of claim 6.  Nguyen and Lee further disclose wherein the wireless power receiving device comprises a cellular 
As claim 8, Nguyen and Lee disclose the battery case of claim 7.  Nguyen and Lee further disclose wherein the second coil is interposed between the battery and the cellular telephone when the cellular telephone is received within the housing (Nguyen Figure 3B or Lee Figures 2-3 – e.g., second/transmitting coil is closest to the device receiving charge).
As claim 9, Nguyen and Lee disclose the battery case of claim 1.  Nguyen and Lee further disclose wherein the control circuitry is configured to place the switching circuitry in the open state to prevent current from flowing through the first and second coils in series (Nguyen Figure 7 or Column 3 Lines 16-25 or Column 4 Lines 20-34 – e.g., case processor, controlled via user interface).
As claim 11, Nguyen and Lee disclose the battery case of claim 1.  Nguyen and Lee further disclose a battery (Nguyen Figure 3B or Column 3 Lines 16-25 or Lee Figures 2-3), wherein the control circuitry is configured to place the switching circuitry in the open state while using the second coil to wirelessly transmit power from the battery to the wireless power receiving device (Lee Figures 2-3 or Paragraphs 27-28 – e.g., “provide the pre-stored charging energy…as a power bank”).
Claims 13, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Lee and Klawon et al. US 2018/0069423 A1 (“Klawon”).
Claim 13 recites elements similar to claim 1 with the addition of rectifier circuitry.  Nguyen and Lee disclose receiving inductive power from an energy source, but do not 
Claim 17 recites elements similar to claim 13, and is rejected for the same reasons.  The examiner notes that Nguyen discloses a case for a cellular telephone (Nguyen Figure 1 or Column 1 Lines 43-55).
Claim 18 recites elements similar to claim 11, and is rejected for the same reasons.
As to claim 19, Nguyen, Lee, and Klawon disclose the battery case of claim 17.  Nguyen, Lee, and Klawon further disclose a status indicator light configured to display battery charge status 23information corresponding to a battery charge level (Nguyen Column 3 Lines 28-35 or Column 4 Lines 34-45 – e.g., battery indicator or display).
As to claim 21, Nguyen, Lee, and Klawon disclose the battery case of claim 17.  Nguyen, Lee, and Klawon further disclose in-band communications circuitry coupled to at least one of the first and second coils (Klawon Paragraphs 24-25 – e.g., data which may be sent in a variety of ways, including via the inductive coil, wireless protocols, or a physical line).
Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Lee, and Klawon as applied to claim 13 above, and further in view of Kim et al. US 2017/0271923 A1 (“Kim”).
As claim 14, Nguyen, Lee, and Klawon disclose the battery case of claim 13.  Ngyen and Lee both disclose the wireless transmission of power to a device and Klawon mentions the use of circuitry in the charging case to condition power before transferring it to the device but does not mention the use of an inverter.  However, the missing element is well known in the art because while disclosing a wireless charger, Kim teaches the use of an inverter in order to transmit wireless power (Kim Paragraph 25).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an inverter, as in Kim, in the wireless charging, as in Nguyen and Lee, in order to use an inverter configured to use the second coil to transmit power wirelessly in the second mode because doing so would allow a stable supply of power to the second (transmitting) coil of the battery case.
Claim 15 recites elements similar to claim 1, and is rejected for the same reasons.
As claim 16, Nguyen, Lee, Klawon, and Kim disclose the electronic device of claim 15.  Nguyen and Lee further disclose a battery case housing surrounding the battery, the first and second coils, the switching circuitry, the rectifier circuitry, and the inverter (Nguyen Figure 3B or Lee Figures 2-3 – e.g., a case housing all of the charger/adapter components).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, Lee, and Klawon as applied to claim 19 above, and further in view of Sun et al. US 2019/0081499 A1 (“Sun”).
As to claim 20, Nguyen, Lee, and Klawon disclose the battery case of claim 19.  Nguyen, Lee, and Klawon teach a battery case for wirelessly charging a cell phone including data communications between the cellphone and the case (e.g., Klawon Paragraphs 24-25), but do not explicitly teach the additional elements of claim 20.  However, the missing element is well known in the art because while teaching a batter case for electronic devices, Sun discloses retrieving the device battery charge level (Sun Paragraphs 5-7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the data communications of the case of Nguyen, Lee, and Klawon to obtain battery information as in sun and to have circuitry that communicates wirelessly with the cellular telephone to obtain information on the battery charge level from the cellular telephone using the second coil because doing so would allow the case to perform charging operations in response to the phone state of charge and/or to provide the user with an easy way to see battery status.
Allowable Subject Matter
Claims 3, 4, 10, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a battery case having the combination of elements in the claims including, among other elements, the specific wireless transmission/reception or switch configurations described in the claims, in combination with the charging and control elements of the claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851